Citation Nr: 1534038	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to September 19, 2010, for the award of service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran first filed a claim for VA benefits, specifically for a heart condition, which was received on September 19, 2011, more than one year after the effective date that IHD was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).

2.  There is no other statement or communication from the Veteran, or other document, prior to the September 19, 2011, claim that constitutes a claim of entitlement to service connection for IHD.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 19, 2010, for the award of service connection for IHD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran's current claim, however, is based on his disagreement with the effective date assigned following the grant of service connection for IHD.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran did receive adequate VCAA notice in March 2012, prior to the award of service connection.

Regarding the duty to assist, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's service treatment records and VA treatment records, and his identified private treatment records.  Review of private treatment records indicates that the Veteran was hospitalized in November 2008, possibly for a heart condition, and that he had a cerebrovascular accident (CVA) in approximately 2004.  Records pertaining to the hospitalization and the CVA have not obtained.  Remand to request these records is unnecessary, however, as they would have no bearing on the earlier effective date claim at issue; especially where all evidence shows that the Veteran did not submit a written claim for VA benefits until September 2011.  The Veteran, therefore, is no prejudiced by VA's inability to review these records.  There is no indication of other outstanding relevant records.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Earlier Effective Date

The Veteran seeks an earlier effective date for the award of service connection for IHD.  He has contended that the effective date should extend back to the year 2008, the first noted onset of his heart condition.

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received; and "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  The regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

In this case, service connection for the Veteran's IHD was granted pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, only if the claim is received within one year after such date.  

Thus, under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991ordinarily cannot be made effective earlier than the date VA issued the regulation authorizing the presumption.  Id.  In this case, IHD was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, which were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term "covered herbicide disease" means a disease for which the Secretary of VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  

In February 2011, VA issued a Training Letter with an attached "Nehmer Training Guide," which stipulated that if medical records are received by VA, documenting a diagnosis of a now-covered presumptive disease, then the first rating decision issued after receipt of those records is deemed to have denied service connection for that disability, and the claim denied by that decision is deemed to have included a claim for the now-covered disease.  See VA Training Letter 10-04 (Feb. 10, 2011).  

In this case, there is no indication that VA denied compensation for IHD in any decision issued between September 25, 1985 and May 3, 1989.  Additionally, there is no indication in the record that the Veteran filed a claim, formal or otherwise, for his heart condition prior to or within the one year period following August 31, 2010, the effective date that IHD was added as a presumptive Agent Orange disease.  There is, furthermore, no evidence that the Veteran filed any claim for VA benefits prior to his original claim for service connection for a heart condition which was received by VA on September 19, 2011.  

Thus, based on applicable laws and regulations, the effective date for service connection for IHD was properly assigned as September 19, 2010, exactly one year prior to the date of receipt of his original claim, as the evidence clearly establishes that the his heart disease was present as of the August 31, 2010, effective date of the liberalizing law at issue, and has continued since.  Cf. 38 C.F.R. § 3.114(a).  

For the above reasons, the Board finds that entitlement to an effective date earlier than September 19, 2010, for the grant of service connection for IHD is not warranted, as the Veteran did not provide any communication to VA indicative of a desire to file a claim prior to the date of receipt of his original claim for a heart 

condition which was received on September 19, 2011.  Therefore, the earlier effective date claim must be denied.


ORDER


Entitlement to an effective date prior to September 19, 2010, for the award of service connection for IHD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


